ACCEPTED
                                                                                        01-14-00508-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   4/10/2015 3:48:13 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                               No. 01-14-00508-CV
                                     IN THE
                          1st Court of Appeals                          FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                             Houston,Texas                       4/10/2015 3:48:13 PM
                            ______________________               CHRISTOPHER A. PRINE
                                                                         Clerk
                             FRANCISCO CHAMUL,

                                     Appellant,

                                         v.

                   AMERISURE MUTUAL INSURANCE CO.,
                                     Appellee.
                            ______________________

                   APPELLEE’S UNOPPOSED MOTION FOR
                    EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE FIRST COURT OF APPEALS:

      COMES NOW, Amerisure Mutual Insurance Co., Appellee, (“Amerisure”)

and files this Unopposed Motion for Extension of Time to File its Brief and in

support thereof respectfully shows the following:.

                                   A. Introduction

      1.     This is an appeal from a final judgment rendered in the trial court.

This is Amerisure’s first Motion for Extension of Time to file its Brief.




                                                                                   1
      2.     Appellant filed his Brief on February 13, 2015. Amerisure’s Brief is

presently due to be filed on or before April 14, 2015. A previous 30 day extension

was granted to Amerisure.

      3.     This Motion seeks an extension of time of ten (10) days, up to and

including April 24, 2015 for Amerisure to file its Brief on the Merits.

                              B. Bases for Extension

      5.     Amerisure requests this extension not for purpose of delay, but so that

justice may be done. Counsel for Amerisure has/had the following hearings

scheduled:

    Oral argument before the Texas Supreme Court on March 26, 2015 in Cause

      No. 14-0272, SeaBright Insurance Company v. Lopez.

    An administrative contested case hearing in Docket No. DN-15-147701-01-

      CC-DN41 before the Texas Department of Insurance, Division of Workers’

      Compensation on March 30, 2015 in Denton, Texas.

    An administrative benefit review conference in Docket No. 1324540-03-BR

      before the Texas Department of Insurance, Division of Workers’

      Compensation on March 31, 2015 in Waco, Texas.

    An administrative medical contested case hearing in Docket No. E1-

      06144769-01-CC-EP46 before the Texas Department of Insurance, Division

      of Workers’ Compensation on April 1, 2015 in El Paso, Texas.


                                                                                  2
 Lead Counsel Dana M. Gannon had jury duty on April 6, 2015.

 An administrative contested case hearing in Docket No. 14141582-03-CC on

   April 7, 2015 before the Texas Department of Insurance, Division of

   Workers’ Compensation in Houston, Texas.

 Motion for Summary Judgment hearing before the 162nd Judicial District

   Court of Dallas County, Texas on April 7, 2015 in Cause No. 13-00583,

   styled Reyna v. Highlands Ins. Co.

 An administrative contested case hearing on April 9, 2015 in Docket No.

   14254321 before the Texas Department of Insurance, Division of Workers’

   Compensation in Waco, Texas.

 Motion for Summary Judgment hearing before the 169 th Judicial District

   Court of Bell County, Texas on April 10, 2015 in Cause No. 238-511-C,

   Graham v. Highlands Ins. Co.

 A trial setting in the 136th Judicial District Court of Jefferson County, Texas

   (set for the entire month of April) in Cause No. D-194,275, styled Cogar v.

   SeaBright Ins. Co.

 An administrative benefit review conference on April 13, 2015 in Cause No.

   13247401-01-BR before the Texas Department of Insurance, Division of

   Workers’ Compensation in Houston, Texas.




                                                                               3
    An administrative contested case hearing on April 13, 2015 in Docket No.

      13236224-01-CC before the Texas Department of Insurance, Division of

      Workers’ Compensation in Houston, Texas.

    A Plea to Jurisdiction and Motion to Reinstate a Claim for Lifetime Income

      Benefits hearing on April 14, 2015 in County Court at Law No. 2 in Nueces

      County, Texas in Cause No. 2011-CCV-61218-2, styled Hawes v. Highlands

      Ins. Co.

    Lead Counsel Dana M. Gannon is departing April 15, 2015 for depositions

      scheduled out of state in in Cause No. 238-511-C, Graham v. Highlands Ins.

      Co.

                                      C. Prayer

      Amerisure respectfully requests the Court grant this Motion and for all other

relief to which it may be entitled.




                                                                                 4
                                      Respectfully submitted,

                                      By: /s/ Joy M. Brennan
                                      SMITH & CARR, P.C.
                                      Dana M. Gannon
                                      State Bar No. 07623800
                                      dgannon@smithcarr.com
                                      Joy M. Brennan
                                      State Bar No. 24040569
                                      jbrennan@smithcarr.com
                                      9235 Katy Freeway, Suite
                                      Houston, Texas 77024
                                      Telephone: (713) 933-6700
                                      Facsimile: (713) 933-6799
                                      ATTORNEYS FOR APPELLEE,
                                      AMERISURE MUTUAL INSURANCE
                                      CO.

                     CERTIFICATE OF CONFERENCE

      I certify that Appellee conferred with counsel for the Appellant on April 10,
2015 and Appellant is unopposed to this motion.

                                      /s/ Joy M. Brennan
                                      Joy M. Brennan

                     CERTIFICATE OF COMPLIANCE

     I certify that as counsel for Appellee that the number of words in this
document is 782 as calculated by Microsoft Word.

                                      /s/ Joy M. Brennan
                                      Joy M. Brennan




                                                                                 5
                        CERTIFICATE OF SERVICE

       A true and correct copy of this Motion has been forwarded via E-Service to
all counsel of record on April 10 2015, as follows:

      Brad McClellan
      Law Offices of Richard Pena, P.C.
      1701 Directors Blvd., Suite 110
      Austin, Texas 78744                        Via E-Service

      Larry Trimble
      Trimble & Grantham
      902 Heights Blvd.
      Houston, Texas 77008                       Via E-Service


                                     /s/ Joy M. Brennan
                                     Joy M. Brennan




                                                                               6